      Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19           Page 1 of 26 PageID 5


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

AMK CONVENIENCE LLC,                        §
                                            §
              Plaintiff,                    §
                                            §
vs.                                         §        No. ________________________
                                            §
WEST GUARD INSURANCE                        §
COMPANY,                                    §
                                            §
              Defendant.                    §


                                        INDEX



  EXHIBIT                           DOCUMENT                               FILED/ISSUED


        1    Index                                                             N/A

        2    Docket Sheet                                                      N/A

        3    Original Petition, Jury Demand and Request for Disclosure        4/3/19

        4    Clerk’s Notice of Payment of Jury Fee                            4/3/19

        5    Service Request Form                                             4/4/19

        6    Citation                                                         4/8/19

        7    Return of Service                                                4/9/19

        8    WestGUARD Insurance Company’s Original Answer                    4/29/19

        9    Notice of Submission of Scheduling Order, or Alternatively       5/6/19
             Dismissal for Want of Prosecution




INDEX                                                                                  PAGE 1
   Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19     Page 2 of 26 PageID 6


Dated: May 7, 2019.                Respectfully submitted,



                                   /s/ Taylor F. Brinkman
                                   Susan A. Kidwell
                                     Texas Bar No. 24032626
                                   LOCKE LORD LLP
                                   600 Congress Street, Suite 2200
                                   Austin, Texas 78701
                                   T: (512) 305-4766
                                   skidwell@lockelord.com

                                   Taylor F. Brinkman
                                    Texas Bar No. 24069420
                                   Joseph A. Unis. Jr.
                                    Texas Bar No. 24075625
                                   LOCKE LORD LLP
                                   2200 Ross Avenue, Suite 2800
                                   Dallas, Texas 75201
                                   T: (214) 740-8000
                                   tbrinkman@lockelord.com
                                   junis@lockelord.com

                                   ATTORNEYS FOR WESTGUARD INSURANCE
                                   COMPANY




INDEX                                                                     PAGE 2
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 3 of 26 PageID 7




                       EXHIBIT 2
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 4 of 26 PageID 8
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 5 of 26 PageID 9
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 6 of 26 PageID 10




                        EXHIBIT 3
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 7 of 26 PageID 11
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 8 of 26 PageID 12
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 9 of 26 PageID 13
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 10 of 26 PageID 14




                        EXHIBIT 4
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 11 of 26 PageID 15
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 12 of 26 PageID 16




                        EXHIBIT 5
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 13 of 26 PageID 17
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 14 of 26 PageID 18




                        EXHIBIT 6
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 15 of 26 PageID 19
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 16 of 26 PageID 20
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 17 of 26 PageID 21




                          EXHIBIT 7
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 18 of 26 PageID 22
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 19 of 26 PageID 23
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 20 of 26 PageID 24




                          EXHIBIT 8
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 21 of 26 PageID 25
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 22 of 26 PageID 26
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 23 of 26 PageID 27
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 24 of 26 PageID 28




                          EXHIBIT 9
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 25 of 26 PageID 29
Case 3:19-cv-01096-N Document 1-1 Filed 05/07/19   Page 26 of 26 PageID 30
